[gtizxco2xprd000001.jpg]

aTyr Pharma

Brave Science, Meaningful Medicines

 

 



 

 

 

 

Exhibit 10.2

 

October 7, 2014

 

 

 

Ms. Nancy Krueger, Esq. 288 Ocean View Avenue Del Mar, CA 92014

 

Dear Nancy,

 

This letter is a formal offer setting forth the principal terms for you to join
aTyr Pharma, Inc. ("aTyr" or the "Company"), a Delaware corporation, which is
located in San Diego, California.

 

Position:Vice President, Legal Affairs (October 7, 2014 through October 7, 2015)
Location:San Diego, CA

 

Status:          

Full-Time, exempt through the close of the initial public offering of the
Company's common stock (Project Stellar). Following the closure of Project
Stellar and the legal work associated with this project, your time will
transition to Part-Time through October 7, 2015 at which time your role will
terminate with the Company unless renewed terms are negotiated.

 

 

Reporting to:             The Chief Financial Officer

 

Base Salary Rate: $10,000.00 semi-monthly (which equals $240,000.00 per year)
less applicable withholdings, paid in accordance with Company's normal payroll
practices during your Full-Time employment. This rate will change to $5,416.65
semi-monthly when your role transitions to Part­ Time. Future adjustments in
compensation, if any, will be made by the Company in its sole and absolute
discretion.

 

 

Equity:

Shortly after commencement of your employment with the Company, and subject to
approval by the board of directors, you will be granted an option to purchase
283,232 shares of the Common Stock of the Company (the "Initial Option")
pursuant to the Company's 2014 Stock Plan (the "aTyr Plan"). Subject to your
continued employment with the Company, the shares subject to the Initial Option
shall vest monthly in equal installments over a six (6) year period.

 

 

 

 

 

aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   Son Diego   CA   92 121

Phone 858 73 1 8389   Fox 858 731 8394

 



WEST\246499936.1

 

 



--------------------------------------------------------------------------------

[gtizxco2xprd000002.jpg]

aTyr Pharma

Brave Science, Meaningful Medicines

 

 



 

 

 

 

 

 

 

Ms. Nancy Krueger, Esq.

October 7, 2014 Page two

 

The exercise price per share of the Option shall be the fair market value of the
Common Stock, as determined by the board of directors at the time the Option is
granted. The specific terms and conditions of your Option will be subject to the
terms of the 2014 Stock Plan, as well as the terms set forth in a Stock Option
Agreement between you and the Company. This Stock Option Agreement will be
entered into and executed after you commence your employment with the Company.
The vesting of the shares subject to the Option will be subject to acceleration
in full if your employment with the Company is terminated by the Company (or any
successor thereto) without Cause (as defined in the aTyr Plan) within twelve
(12) months following a Change in Control (as defined in the aTyr Plan).

 

 

Benefits:

You will be entitled to receive standard medical, life and dental insurance
benefit s for yourself and your dependents in accordance with Company policy as
long as you work 30 or more hours per week on a consistent basis. Company
reserves the right to change or eliminate these benefits on a prospective basis
at any time.

 

 

 

40 l(k) Plan:

You will be eligible to participate in the aTyr Pharma, Inc. 401(k) Savings Plan
immediately following the start of your employment.

 

 

Vacation &

 

Sick Time:

You will be entitled to accrue 15 days of vacation per year as a Full-Time
employee and then on a prorated basis as a Part-Time Employee. You will have 6
days of sick time available each year.

 

 

Holidays:You will be eligible for aTyr's paid holidays. The schedule is
published

prior to the beginning of each calendar year.

 

Employment at Will: Your employment will be at-will, which means it may be
terminated at any time by you or the Company for any reason, with or without
cause, and that your employment is not for any specific period of time. Any
change to the at-will employment relationship must be by a specific, written
agreement signed by you and the Company's Chief Executive Officer.

 



aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121 Phone 858 73 1
8389   Fax 858 731 8394

 

 

WEST\246499936.   1

 

 



--------------------------------------------------------------------------------

[gtizxco2xprd000002.jpg]

aTyr Pharma

Brave Science, Meaningful Medicines

 

 



 

 

 

 

 

Ms. Nancy Krueger, Esq.

October 7, 2014

Page three

 

 

Start Date:October 7, 2014 or a mutually agreed upon date.

As a condition of your employment, you will be required to sign and abide by our
Employee Nondisclosure and Assignment Agreement (the "Employee NDA") when you
begin your employment.   A copy is attached for your reference.   As a condition
of your employment, you will also be required to abide by the Company's code of
conduct and other policies applicable to employees as set forth in the Company's
employee handbook in effect from time to time.   A copy will be made available
to you during your employment.   In addition, in order to comply with the
Immigration Reform and Control Act of 1986, within three (3) days of your Start
Date you will be required to provide sufficient documentation to verify your
identity and legal authorization to work in the United States. Please bring with
you on your Start Date, the original of one of the documents noted in List A or
one document from List B and one document from List C as itemized in the
enclosed "Lists of Acceptable Documents".   If you do not have the originals of
any of these documents, please contact me immediately.

In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this agreement, or the termination of
your employment with the Company for any reason (including, but not limited to,
any claims of breach of contract, defamation, wrongful termination or age, sex,
sexual orientation, race, color, national origin, ancestry, marital status,
religious creed, physical or mental disability or medical condition or other
discrimination, retaliation or harassment) , you and the Company agree that all
such disputes shall be fully resolved by confidential, binding arbitration
conducted by a single arbitrator through the American Arbitration Association
("AAA") under the AAA's National Rules for the Resolution of Employment Disputes
then in effect, which are available online at the AAA's website at www.adr.org.
The arbitrator shall permit adequate discovery and is empowered to award all
remedies otherwise available in a court of competent jurisdiction and any
judgment rendered by the arbitrator may be entered by any court of competent
jurisdiction. By executing this letter, you and the Company are both waiving the
right to a jury trial with respect to any such disputes. Company shall bear the
costs of the arbitrator, forum and filing fees. Each party shall bear its own
respective attorney fees and all other costs, unless otherwise provided by law
and awarded by the arbitrator.

It is aTyr's policy to respect fully the rights of your previous employers in
their proprietary or confidential information. No employee is expected to
disclose, or is allowed to use for aTyr's purposes, any confidential or
proprietary information he or she may have acquired as a result of previous
employment.

 

 



aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121 Phone 858 73 1
8389   Fax 858 731 8394

 

 

WEST\246499936.   1

 

 



--------------------------------------------------------------------------------

[gtizxco2xprd000002.jpg]

aTyr Pharma

Brave Science, Meaningful Medicines

 

 



 

 

 

 

Ms. Nancy Krueger, Esq. October 7, 2014

Page four

 

 

I am pleased to extend this offer to you and look forward to your acceptance.
Please sign and return the enclosed copy of this offer letter as soon as
possible to indicate your agreement with the terms of this offer. This offer
will lapse if not signed and returned by October 7, 2014.

 

Once signed by you, this letter, together with the Employee NDA, will constitute
the complete agreement between you and the Company regarding employment matters
and will supersede all prior written or oral agreements or understandings on
these matters.

 

Our mission is to discover life-changing therapies with relentless determination
for people with grave maladies where others fall short. I believe you will be
able to make an immediate contribution to this mission and I think you will
enjoy the rewards of working for an innovative, fast-paced company. One of the
keys to our success is top people. We hope you accept our offer to be one of
those people.

 

Yours sincerely,

 

 

/s/ John Mendlein

John Mendlein, Ph.D.

Executive Chairman and Chief Executive Officer Enclosures

 

I accept the terms of employment as described in this offer letter dated October
7, 2014 and will start my employment on October 4, 2014.   I confirm that by my
start date at aTyr Pharma, Inc. I will be under no contract or agreement with
any other entity which would in any way restrict my ability to work at aTyr
Pharma, Inc. or perform the functions of my job for aTyr, including, but not  
limited to, any employment agreement and/or non-compete agreement.

 

/s/ Nancy Krueger

Date 10/7/14

Ms. Nancy Krueger, Esq.

 

 



aTyr Pharma, Inc.

3545 John Hopkins Court, Suite #250   San Diego   CA   92121 Phone 858 73 1
8389   Fax 858 731 8394

 

 

WEST\246499936.   1

 

 

